ORDER
PER CURIAM
Larry Betzel (Movant) appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Movant claims the motion court clearly erred in denying his post-.conyiction motion because his trial counsel was ineffective for failing to investigate and locate a videotape to use as impeachment evidence. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to. Rule 84.16(b).